Citation Nr: 0318014	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-14 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 
percent for gastroesophageal reflux (GERD) from 
December 7, 1994 to June 20, 1997.

2.  Entitlement to an evaluation in excess of 30 percent for 
GERD beginning June 20, 1997.  

3.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder impingement, status post impingement revision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted an 
increased rating for GERD to 10 percent, effective December 
7, 1994.

The Board notes that in February 1999, a 10 percent 
disability rating was granted for the veteran's tinnitus.  
The veteran withdrew his appeal as to the tinnitus claim in 
testimony offered at the December 2000 hearing.

In an April 1999 rating action, the RO granted a 10 percent 
disability rating for the veteran's left shoulder condition, 
effective June 20, 1997.  

In January 2003, the RO granted an increased evaluation for 
GERD to 30 percent, effective June 20, 1997.  The RO also 
granted a 20 percent evaluation for the left shoulder 
disability, effective June 20, 1997.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in December 2000.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2002) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran's left shoulder disorder is manifested by 
crepitus on motion and some tenderness, with limitation of 
motion to 170 degrees on forward flexion and abduction, 80 
degrees on extension, and 45 degrees on internal rotation; 
without malunion, or recurrent dislocation, or functional 
impairment that would limit arm motion to midway between the 
side and arm.

2.  The veteran's GERD has been manifested since December 7, 
1994, by recurrent epigastric distress, dysphagia, pyrosis, 
regurgitation, and diarrhea with complaints of substernal 
pain.  There has been no evidence of melena, material weight 
loss, or other symptom combination productive of severe 
impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, but not 
more, for GERD since December 7, 1994 have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2002).

2.  The criteria for a rating in excess of 30 percent for 
GERD since June 20, 1997 have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2002).

The criteria for a rating in excess of 20 percent for a left 
shoulder disorder has not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5201, 5301 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VA 
promulgated regulations to implement the provisions of the 
law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

The Board in its February 2001 remand provided notice to the 
veteran of VA's duty to assist in substantiating his claims 
for service connection for hearing loss and tinnitus, as well 
as his claim for a higher initial rating for a low back 
disorder.  Additionally, in a letter dated in June 2002, the 
RO provided notice to the veteran of what evidence the 
veteran was responsible for obtaining and what evidence VA 
would undertake to obtain with respect to his claims for 
entitlement to service connection for hearing loss and 
tinnitus.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The veteran has been provided recent VA examinations to 
assess his current level of disability with respect to his 
service-connected GERD and left shoulder disabilities.  
Neither the veteran nor his representative has suggested that 
there are missing VA or private medical records that need to 
be obtained, and the Board is not aware of any such records.  

The Board notes that during the October 2002 VA examination, 
the examiner recommended Doppler studies for the left upper 
extremity.  However, the veteran declined to undergo these 
studies.

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further assistance that 
would yield a reasonable probability of substantiating his 
claims.


Increased Disability Ratings - In General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2002).


Gastroesophageal Reflux Disorder

Factual Background

In a VA outpatient treatment records dated December 7, 1994, 
the veteran complained of "reflux, not controlled."  
Subsequent treatment records showed the veteran's use of 
Tagamet and Omeprazole.  An ephagogastroduodenoscopy (EGD) 
was conducted in February 1995 and showed positive findings 
of esophogitis.  There was no evidence of Barrett's 
esophogitis, peptic ulcer disease, or gastritis.  A May 1997 
treatment record reflected positive findings of pyrosis and 
regurgitation.  There was no evidence of melena or weight 
loss.  The veteran presented with symptomatic reflux and the 
examiner noted his subjective complaints of gas and pain in 
the xyphoid area usually while eating.  

In March 1999, the veteran was examined for VA purposes.  The 
veteran's complaints consisted of an acidy type of pain and 
heartburn sensation and indigestion in the midsternal region.  
He reported occasional dysphasia but denied any constriction.  
He denied any history of Barrett's esophagitis.  There was no 
history of anemia or bleeding.  On physical examination of 
the abdomen, there was no hepatosplenomegaly, no ascites, or 
superficial veins noted.  Hernia was absent.  The GERD 
diagnosis was confirmed.  

In his December 2000 hearing, the veteran testified that any 
food and water affect his GERD symptoms.  He reported that 
taking Omeprazole and Prilosec are not always effective 
because of his varying work schedule.  He reported diarrhea 
and occasional vomiting every week and past emergency care 
for severe stomach pain and chest pain.  The pain radiated 
back into the shoulder-blades, however, the veteran could not 
distinguish whether the pain originated from his GERD or 
shoulder disability.  The veteran testified that his gastric 
disorder may cause him to lose his job as a mechanic due to 
sick time taken for treatment or illness.  

In November 2002, the veteran was examined for VA purposes.  
He reported difficulty swallowing solids with associated 
nausea, diarrhea, and vomiting.  His body weight has not been 
affected but a 60 lb weight gain over the past 2 years was 
noted.  The veteran had been taking Omeprazole since 1992 
with some relief.  He complained of cramping every 2 weeks in 
the mid-lower chest area that extends up into the left upper 
chest.  He reported having heartburn 3 times a week with just 
drinking water.  Discomfort was reported up into the neck and 
throat when standing or sitting up.  The veteran reported 
passing black stools one year ago, but denied current 
hamatemesis, melena, or signs of anemia.  Loose stools 
occurred 2 to 3 times per week for the past 13 years.  He 
reported missing 2 weeks of work per year due to his GERD 
condition.  

The examiner noted no change in the GERD diagnosis.  The 
veteran's current GERD diagnosis was associated with 
recurrent epigastric distress, dysphagia, pyrosis, 
regurgitation, vomiting, and diarrhea.  There was no 
associated significant impairment of health and no history of 
hematemsis, melena, anemia, sweating, circulatory 
disturbance, hypoglycemic symptoms, or weight loss with 
malnutrition noted.  

Outpatient treatment records from the Long Beach VA Medical 
Center (VAMC) dated from February 2000 to June 2002 showed 
the veteran's history of gastrointestinal bleeding and GERD.  
In a December 2000 primary care note, the veteran complained 
of problems with diarrhea.  Daily stools were described as 
loose but not watery with no blood.  The diarrhea was 
associated with lower abdominal pain that was not relieved by 
defecation.  No family history of diarrhea was noted.  The 
examiner questioned whether the veteran had irritable bowel 
disorder.  Stool studies were ordered and noted that if 
symptoms continued a flexible sigmoidoscopy would be ordered 
to rule out inflammatory bowel disease.  


Gastroesophageal Reflux Disorder 

Legal Criteria

The veteran has expressed his disagreement with the 10 
percent disability rating for GERD for the period from 
December 7, 1994 to June 20, 1997.  The Board will consider 
his claim for a rating in excess of 10 percent for that 
period.  The Board will also consider whether the veteran is 
entitled to a rating in excess of 30 percent beginning from 
June 20, 1997.  Currently, the veteran's GERD is evaluated as 
30 percent disabling, effective as of June 20, 1997, under 38 
C.F.R. § 4.114, Diagnostic Code 7346 [hiatal hernia] (2002).  

The Board notes that the veteran's claim was pending at the 
time of the changes in the regulations amending portions of 
the rating schedule dealing with digestive system disorders.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change. See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 2000); see also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other 
grounds by 251 F.3d 166 (Fed. Cir. 1999).  In this case, the 
Board concludes that none of the diagnostic codes applicable 
to this case have been changed.  

The revised rating provisions provide guidance in evaluating 
disabilities of the digestive system, and include regulations 
discussing ulcers (38 C.F.R. § 4.110), postgastrectomy 
syndromes (38 C.F.R. § 4.111), weight loss (38 C.F.R. § 
4.112) and coexisting abdominal conditions (38 C.F.R. § 
4.113).  Among other things, it is recognized in the 
regulations that there are diseases of the digestive system 
which, while differing in the site of pathology, produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia, and 
disturbances of nutrition.  Consequently, such coexisting 
diseases do not lend themselves to separate disability 
ratings without violating the fundamental rule against 
pyramiding found at 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.  
These diseases include those for which the veteran is rated 
as well as all those found at Diagnostic Codes 7301 through 
7329, inclusive, 7331, 7342, and 7345, to 7348, inclusive.  
With such ratings, a single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture.  See 38 C.F.R. § 4.114.

The provisions of 38 C.F.R. § 4.110 and 4.111, concerning 
ulcers and postgastrectomy syndromes, respectively, are not 
applicable because the veteran's disability does not 
encompass an ulcer and he has not undergone a gastrectomy.

The provisions of 38 C.F.R. § 4.112, concerning weight loss, 
are potentially applicable to the veteran's disability, 
because weight loss is one of the criteria for evaluating it.  
Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating. 
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2002).   In this 
case no weight loss has been demonstrated.  Indeed, the 
veteran's weight has remained relatively stable since he left 
service with evidence of weight gain noted in his recent VA 
examination, dated November 2002.  

The new provisions of 38 C.F.R. § 4.113 are essentially the 
same as the old provisions, although the new provisions 
provide additional detail.  In any event there are no other 
service-connected and co-existing abdominal disabilities in 
this case.

The veteran's gastrointestinal disability is currently rated 
as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2002) (hiatal hernia).  The veteran has not 
suggested any more favorable diagnostic code, and upon a 
review of the evidence and rating schedule, the Board can 
identify no more appropriate code.

For the reasons stated, the Board believes that the veteran 
is appropriately rated under Diagnostic Code 7346 [hiatal 
hernia].  Under Diagnostic Code 7346, the following levels of 
disability are as follows:  

Symptoms of pain, vomiting, material weight 
loss, and hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of 
health............60 percent

Persistently recurrent epigastric distress, 
with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment 
of health............30 percent

With two or more of the symptoms for the 30 
percent evaluation, of less severity............10 
percent.
38 C.F.R. § 4.114, Diagnostic Code 7346 (2002).

During the period prior to June 20, 1997, the findings 
support a 30 percent rating under DC 7346.  The veteran's 
GERD was characterized by symptomatic reflux, pyrosis, and 
regurgitation.  Complaints of diarrhea, gas, and pain in the 
xyphoid area were noted.  The veteran's complaints and the 
clinical record suggest that his symptoms were persistent.  
The recent examiner found that the veteran's symptoms have 
been unchanged.  The RO has found these symptoms to support a 
current 30 percent evaluation, and it seems reasonable that 
they would support the same evaluation prior to June 20, 
1997.  Therefore, resolving reasonable doubt in the veteran's 
favor, the Board finds that the disability prior to June 20, 
1997 more closely approximated the criteria for a 30 percent 
evaluation.  

The veteran has reported pain and occasional vomiting; 
however, examiners have found no hematemisis, melena or 
anemia.  His weight has actually increased over time.  On the 
most recent examination he was found to have no significant 
impairment of health attributable to GERD.  In sum, the 
veteran's disability does not meet most of the criteria for a 
60 percent evaluation under Diagnostic Code 7346.

The provisions of 38 C.F.R. § 3.321(b)(1) provide that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record, 
the Board will decide whether that question should be 
referred to the appropriate first line authority for 
assignment of such a rating.  Bagwell v. Brown, 9 Vet. App. 
157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
In the absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of § 
3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Here, the evidence reflects that the veteran has not required 
any, let alone frequent, periods of hospitalization for his 
GERD symptoms, nor has it been shown that his disability 
results in marked interference with employment.  In this 
regard, the unrebuted medical opinion that there is no 
significant impairment of health is highly probative.  The 
veteran has testified that his reflux disability caused 
problems at work.  The veteran was terminated from his job as 
a mechanic due to frequent sick time off.  However, the 
veteran's employment records indicate sick time taken for a 
bad knee.  .  Therefore, the Board finds that referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
warranted.  


Left Shoulder Disorder

Factual Background

The Board notes that the veteran's left shoulder symptoms 
date back to a 1992 in-service injury in which he partially 
dislocated his shoulder.  In 1994, the veteran underwent a 
resection of his distal clavicle for post-injury 
acromioclavicular arthritis and impingement syndrome of the 
shoulder.  

In March 1999, the veteran was examined for VA purposes.  On 
neurological examination, sensory function was normal.  The 
veteran complained of pain on motor function of the left 
deltoid.  On musculoskeletal examination, the veteran was 
noted to be right hand dominant.  Range of motion of the 
shoulders showed flexion on the right at 180 degrees; on the 
left at 140 degrees with pain at 100 degrees.  Abduction on 
the right was 180 degrees; on the left at 140 degrees with 
pain at 110 degrees.  External rotation on the right was 90 
degrees; on the left at 70 degrees with pain at 60 degrees.  
Internal rotation on the right was 90 degrees; on the left at 
75 degrees with pain at 60 degrees.  The surgical mark on the 
left shoulder was non-disfiguring with no heat, redness, 
swelling, or effusion noted.  Range of motion of the left 
shoulder was limited secondary to pain.  Fatigue, weakness, 
and lack of endurance caused no major functional impact. 

In October 2002, the veteran underwent a VA neurological 
examination to determine the adequacy of the pathology 
supporting the veteran's complaints.  Subjective complaints 
consisted of constant pain in the left shoulder with 
intermittent tingling over the ulnar aspect of the left arm.  
He reported three separate worker's compensation injuries in 
1996, 1998, and 2000.  The injuries caused pain in the neck, 
back, the right knee, and the left wrist.  The 2000 injury 
caused a re-exacerbation of symptoms in the left shoulder.  
On examination, the veteran was noted to be right hand 
dominant, but he is a left hand dominant mechanic.  

The examiner could not elicit complains of constant 
paresthesias, although the veteran complained of rare 
instances of paresthesias over the ulnar aspect of the left 
forearm.  There were no complaints of distal limb 
incoordination in the let arm.  The veteran last worked as a 
maintenance mechanic in March 2001.  There was a healed 
surgical scar anteriorly.  The veteran did not abduct beyond 
approximately 80 degrees, both at 0 and 90 degrees of 
rotation.  There was normal tone in the upper and lower 
extremities with no fasciculations noted.  There was some 
minimal decrease in muscle bulk in the left deltoid, likely 
related to disuse that accounted for some giveaway in testing 
of the left shoulder girdle musculature, secondary to pain.  
Strength was 5/5 in all groups tested.  The examiner's 
diagnosis was left shoulder impingement.  

Objectively, the veteran's neurological examination was 
entirely normal except for some minor disuse atrophy.  The 
veteran had normal nerve conduction velocity (NCV) and an 
electromyography (EMG) in April 2001.  The examiner could not 
find any evidence of partial or complete paralysis.  The 
veteran had normal electrodiagnostic studies with no evidence 
of cervical radiculopathy or brachial plexopathy.  No repeat 
EMG or NCV studies were required.  

In November 2002, the veteran underwent a VA orthopedic 
examination.  Subjective complaints consisted of left 
shoulder pain and loss of range of motion.  Occasional 
radiating pain down his left arm into this wrist and thumb 
were also noted with pain that radiated up into his neck, 
jaw, and ear causing headaches.  The veteran has had physical 
therapy, has taken anti-inflammatory medications and muscle 
relaxers, and has had cortisone injections for pain.  

There was positive foraminal closure test on the left that 
produced pain radiating down the shoulder and arm into the 
forearm, thumb and index finger.  Foraminal closure test was 
negative on the right.  Spurring test and thoracic outlet 
test were negative.  

Test of the upper extremities were negative for nerve root 
irritability at the ulnar, radial, and medial nerves.  The 
left shoulder had a 4-centimeter, nontender  surgical scar 
over the acromioclavicular joint.  There was no evidence of 
keloid, inflammation, or nerve entrapment in the scar.  Range 
of motion of the left shoulder was flexion at 100/150 degrees 
with moderate pain at the end of motion.  Abduction was 
95/150 degrees with moderate pain.  Internal rotation was 
45/80 degrees and external rotation was 75/90 degrees with 
moderate pain.  There was pain and crepitation in the 
impingement arc of the left shoulder with raising.  There was 
no instability of the clavicle and the clavicular coracoid 
process ligaments were intact.  Movement of the left shoulder 
did not produce any radiating numbness or tingling as 
described in the veteran's subjective complaints.  The left 
shoulder had some evidence of fatiguing on motion and some 
weakness due to inactivity.  There was  no incoordination or 
lack of endurance in the left shoulder.  

X-rays of the left shoulder revealed the presence of a 
generous excision of the distal clavicle.  There was one inch 
of separation of a rounded-off clavicle in the acromial arch.  
One of the views suggested a small spur of the anterior 
clavicle with mild eburnation of the anterior facet of the 
greater tuberosity.  The glenohumeral joint appeared to be 
normal with a small amount of calcification in the upper 
portion of the coracoacromial ligament.  

X-rays of the cervical spine revealed some osteorarthritic 
spurring of the C3-4 and C4-5.  The examiner noted that the 
cervical degenerative disc disease with intermittent 
radiculitis was not service connected.  

The pertinent diagnosis was status post resection of the 
lateral clavicle for acromioclavicular joint arthritis and 
impingement syndrome of the left shoulder with residual, 
moderately severe, painful adhesive capsulitis was service-
connected.  

The examiner found that there was no evidence of dislocation, 
nonunion or loose movement of the left shoulder.  There was 
no limitation of motion midway between the side and shoulder 
level or 25 degrees from the side  There was adequate 
pathology and severe adhesive capsulitis to support the 
veteran's subjective complaints of pain and disability 
involved in the use of his shoulder.  This was manifested by 
weakened movement, excessive fatigability and pain but not 
incoordination.  

The examiner concluded that the intermittent numbness and 
tingling in the left shoulder had no relationship to his left 
shoulder impingement syndrome nor to his previous in-service 
injury.  The examiner opined that the past and present 
symptoms of intermittent numbness in the area that he 
described were due to intermittent irritability of the left 
C6 nerve root that would radiate into the areas of his 
complaint (down the arm, into the forearm, thumb and index 
finger).  The present capsulitis is due to the exacerbation 
of his symptoms from his multiple workman's compensation 
injuries.  

Outpatient treatment records from the Long Beach VA Medical 
Center reference the veteran's service-connected left 
shoulder symptoms.  An EMG consultation note showed a normal 
electrodiagnostic study with no NCS evidence suggestive of a 
left medial neuropathy across the wrist and ulnar nerve.  
There was no EMG evidence suggestive of a left C5-T1 motor 
radiculopathy.  Pure sensory radiculopathy could not be ruled 
out without clinical correlation.  A magnetic resonance 
imaging (MRI) examination dated in February 2000 showed 
previous distal clavicle resection for impingement.  There 
was no muscle atrophy or retraction detected.  Vertebral 
alignment, disc spacing through C6, and foraminal size, 
bilaterally, were normal.  An anesthesia consultation note 
from August 2000 showed an assessment of myofacial pain with 
component of radiculopathy.  

Legal Criteria

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2002), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence. See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case." Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. 38 C.F.R. § 4.20 (2002).


Analysis

The left shoulder disability, diagnosed as impingement 
syndrome, is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203 (2002).  

DC 5203, provides that a 20 percent evaluation is assignable 
for nonunion of the clavicle or scapula with loose movement 
(major or minor), or dislocation of the clavicle or scapula 
(major or minor).  DC 5203 also provides that, otherwise, the 
disability should be evaluated based on impairment of 
function of contiguous joint. 38 C.F.R. § 4.71a, DC 5203 
(2002).  He essentially contends that the left shoulder 
disorder is more severe than is contemplated by the currently 
assigned rating.

In his December 2000 testimony, the veteran's accredited 
representative requested consideration of the provisions of 
DC 5201 for limitation of motion of the arm due to pain.  
Under that code, a 20 percent evaluation is provided for a 
minor arm limited to mid-way between the side and shoulder 
level with a 30 percent evaluation if such limitation of 
motion involves the major arm.  A 40 percent evaluation 
requires limitation of the major arm to 25 degrees from the 
side and a 30 percent evaluation is provided when such 
limitation involves the minor arm.

During the November 2002 orthopedic examination, a range of 
motion of 100 degrees on forward flexion and 95 degrees of 
abduction was noted.  This suggests that he could raise his 
arm to or above shoulder level.  See 38 C.F.R. § 4.71, Plate 
I.  The examiner concluded that the veteran did not have 
limitation of motion to midway between the side and shoulder 
level.  Similar findings were reported on the neurologic 
examination.

Turning to DeLuca considerations, the Board notes that the 
orthopedic examiner found that the veteran had pain only on 
the extremes of left shoulder motions.  Thus, pain was not at 
a level that would entitle the veteran to a higher 
evaluation.  While the examiner did find excess fatigability 
and weakened movement, he appears to have considered these 
findings in concluding that the range of motion was not 
limited to midway between the side and shoulder.  Therefore a 
higher evaluation is not warranted on the basis of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

An evaluation under the neurological codes is not warranted 
because the veteran showed no neuropathy, and no evidence of 
partial or complete paralysis on his most recent VA 
examination, dated October 2002.  Other than some minor 
disuse atrophy, the veteran's neurological examination was 
"entirely normal."  Normal NCV and EMG studies from April 
2001 were normal and further study was not required.  

Turning to the provisions of DC 5202, the record does not 
contain findings of dislocations, nor have there been any 
finings of malunion, flail shoulder, false flail joint or 
fibrous union.  Accordingly, the evidence of record 
preponderates against an increased rating under DC 5202.

As described above, 38 C.F.R. § 3.321(b)(1) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  

The evidence reflects that the veteran has not required any 
periods of hospitalization for his shoulder disability, nor 
has it been shown that his disability results in marked 
interference with employment.  The employment records show 
that he did miss work on a number of occasions and was 
ultimately terminated for excessive sick leave.  However, 
these records do not show that any of the time off was due to 
the left shoulder disability.  The orthopedic examiner 
concluded that the left shoulder disability would cause 
"problems in his occupation as a maintenance mechanic."  
But the current 30 percent evaluation contemplates 
compensation for such problems.  The examiner seemed to 
conclude that "significant compromise" in the veteran's 
ability to return to employment came from orthopedic 
conditions other than the left shoulder disability.  
Therefore, the Board finds that referral of this matter under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  










							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 30 percent rating for GERD since December 
7, 1994 is granted.   

Entitlement to an evaluation in excess of 30 percent for 
GERD since June 20, 1997 is denied.  

Entitlement to an evaluation in excess of 20 percent for left 
shoulder impingement, status post impingement revision is 
denied.  


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

